Upon receiving and filing the mandate of the Supreme Court of the United States in this cause, which directs the vacation of the judgment of this Court and remands for further consideration in light of Ohralik v Ohio State Bar Ass’n, 436 US 447; 98 S Ct 1912; 56 L Ed 2d 444 (1978), it is hereby ordered that this Court’s judgment orders of October 24, 1977 and December 15, 1977 (401 Mich 516 and 402 Mich 955) in this cause are vacated and the clerk is directed to place this cause on the first available session for argument and submission. The parties may file further briefs within the time limits prescribed by GCR 1963, 857.2 and 857.3 and may supplement to the extent they deem necessary, appellant’s appendix which was filed here November 5, 1976.